Citation Nr: 0030833	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  97-14 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for major depression with 
generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1971.  

This appeal arises from a December 1996 rating decision of 
the Department of Veterans Affairs (VA), Regional Office 
(RO), in St. Petersburg, Florida, which denied the veteran's 
claim of entitlement to service connection for major 
depression with generalized anxiety disorder on the merits.

In his appeal form (VA Form 9), received in April 1997, the 
veteran indicated that he desired a hearing before a Member 
of the Travel Board.  However, in a statement received by the 
RO in November 1999, the veteran stated that he wished to 
withdraw his request for a hearing.  See 38 C.F.R. 
§ 20.702(e) (2000).  Accordingly, the Board will proceed 
without further delay.


FINDING OF FACT

The claims file does not contain medical evidence showing 
that the veteran's major depression with generalized anxiety 
disorder was caused or aggravated by his service, or that a 
psychosis was manifest to a compensable degree within a year 
of separation from service.


CONCLUSION OF LAW

Major depression with generalized anxiety disorder was not 
incurred in or aggravated by the veteran's active military 
service, and a psychosis may not be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1110, 1112, 1153  
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.306, 
3.307, 3.309 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has major depression with a 
generalized anxiety disorder as a result of his service.  
Specifically, he argues that he has major depression with a 
generalized anxiety disorder as a result of a reaction to 
injections of vaccines which he was given during service at 
the United States Army Medical Research Institute of 
Infectious Diseases (USAMRIID) in Ft. Detrick, Maryland.  In 
the alternative, he argues that the claimed condition existed 
prior to service and that it was aggravated by his service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Certain chronic diseases, including 
psychoses, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2000).  In 
addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Furthermore, a veteran who served during a period 
of war or during peacetime service after December 31, 1946, 
is presumed in sound condition except for defects noted when 
examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 
(West 1991).  However, clear and unmistakable evidence that a 
disability existed prior to service will rebut this 
presumption.  See 38 U.S.C.A. §§ 1111, 1137 (West 1991). 

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran's service medical records show that in July 1969, 
the veteran had symptoms of asthma associated with an 
allergic reaction to seafood.  A notation indicates that the 
veteran's symptoms were not a reaction to his immunizations.  
On August 7, 1969, he was treated for a fever of 102 degrees 
in what was termed a reaction to VEE (Venezuelan Equine 
Encephalitis).  He was apparently sent to his quarters.  On 
August 8, 1969, his temperature was noted to be 100 degrees.  
On August 11, 1969, his temperature was noted to be 97.8 
degrees, and he was noted to be recovered from his reaction.  
He was released to duty.  In October 1969, he was treated for 
complaints of being unable to sleep the previous two nights.  
He reported that he had been working 16 hours a day for the 
previous 11/2 months, and that he was having problems with his 
family, as well as problems with an inheritance, his car and 
his finances.  The final diagnosis was situational anxiety 
state.  He was released to duty.  The veteran's separation 
examination report, dated in July 1971, shows that his 
psychiatric condition was clinically evaluated as normal.  

The claims files contain a great deal of post-service medical 
evidence, including, but not necessarily limited to, records 
from the Prison Health Services ("PHS"), Sherri Muchnick, 
Ph.D., and Associates ("Muchnick and Associates"), the 
state of Florida Department of Labor and Employment Security, 
Division of Vocational Rehabilitation, the state of Florida 
Department of Health and Rehabilitative Services, the Manatee 
Glens Counseling Center ("Manatee Glens"), the Medplex 
Outpatient Rehabilitation Center, and VA hospital and 
outpatient treatment reports.  This evidence shows that the 
veteran's diagnoses included recurrent major depression with 
psychosis, generalized anxiety disorder, dysthymia, 
polysubstance abuse, an adjustment disorder with mixed mood, 
and various personality disorders.  This evidence also shows 
that the veteran reported that he had received substantial 
psychiatric treatment during service, to include reports that 
he received psychiatric treatment in Maryland and Germany 
and/or psychiatric treatment once a month during service.  

The claims files include statements from three relatives of 
the veteran, "R.S." "W.S." and "J.C.S.," collectively 
dated between 1996 and 1997, which are identical in content, 
and which state that the veteran did not have an anxiety 
disorder during service, and that he developed an anxiety 
disorder as "a direct physiological consequence of 
experimental biological injections given to him by the U.S. 
Army at Fort Detrick in Frederick, Maryland."  

The Board finds that service connection for major depression 
with generalized anxiety disorder is not warranted.  Although 
the veteran was treated for a situational anxiety state 
during his service, in October 1969, chronicity was not 
established at that time, and this appears to have been an 
acute condition.  Specifically, the veteran's service medical 
records do not show subsequent complaints, treatment or 
diagnoses of an acquired psychiatric condition during the 
veteran's remaining service of (approximately) two years.  In 
addition, the July 1971 separation examination report shows 
that his psychological condition was clinically evaluated as 
normal.  Of particular note, a review of the evidence shows 
that the first post-service medical evidence of an acquired 
psychiatric condition is found in PHS records.  These records 
show that in July 1987, the veteran received psychiatric 
treatment after he threatened suicide while in custody, 
shortly after he was arrested on serious charges.  See PHS 
reports, dated between July and August 1987, and in February 
1989.  The Board notes that this aspect of the veteran's 
medical history is repeated in a number of other medical 
reports.  See e.g., VA hospital report, dated in August 1997, 
Manatee Glens report, dated in November 1994, and a 
psychological assessment from Muchnick and Associates, dated 
in September 1987.  Thus, there is no evidence that a 
psychosis was manifest to a compensable degree within a year 
of separation from service to support a claim for a psychosis 
under the presumptive provisions of 38 C.F.R. §§ 3.307, 
3.309.  With regard to a claim for direct service connection, 
see 38 C.F.R. § 3.303, the first post-service medical 
evidence of the claimed condition comes approximately 15 
years after separation from service, and the Board finds that 
this fact weighs heavily against the claim.  See e.g., Maxson 
v. Gober, No. 99-7160 (Fed. Cir. Oct. 27, 2000).  
Furthermore, the claims files do not contain any competent 
medical evidence showing that the veteran's current major 
depression with generalized anxiety disorder is related to 
his service, to include evidence that any preexisting major 
depression with generalized anxiety disorder was aggravated 
during service.  Based on the service medical records and all 
the evidence of record, there is nothing to suggest that the 
inservice event was anything but an acute episode, rather 
than an increase in severity or the existence of a chronic 
disability.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for major 
depression with generalized anxiety disorder, and that the 
claim must be denied.

To the extent that the veteran has argued that he had a 
preexisting psychiatric condition which was aggravated by his 
service, the Board notes that the veteran's October 1968 
enlistment examination indicates that the veteran's 
psychiatric condition was clinically evaluated as normal.  
Accordingly, the Board finds that a psychiatric condition was 
not "noted" at entry on his period of service, as defined by 
38 U.S.C.A. § 3.304(b) (2000), and that the presumption of 
sound condition, therefore attaches.  In addition, as there 
is no evidence of treatment for, or a diagnosis of, an 
acquired psychiatric condition prior to service, the Board 
further finds that the claims file does not contain clear and 
unmistakable evidence that rebuts the presumption of 
soundness.  The Board therefore finds that the claims file 
does not contain clear and unmistakable evidence that rebuts 
the presumption of soundness.  See 38 U.S.C.A. §§ 1111, 1137.  
As there is no medical evidence of a preexisting condition, 
the Board finds that the preponderance of the evidence is 
against the claim based on a theory of aggravation, and this 
aspect of the veteran's claim must be denied.

The Board has noted the veteran's submission of many medical 
and non-medical articles in support of his argument that his 
major depression with generalized anxiety disorder was caused 
or aggravated by the taking of certain vaccines during 
service.  In this regard, the claims files include an 
immunization record, apparently obtained from the USAMRIID, 
which indicates that the veteran signed a "consent to 
inoculation with investigational biological products" in 
July 1969.  A letter from USAMRIID, dated in August 1997, 
states that during his service at Ft. Detrick, the veteran 
received Botulinum Toxoid, Tularemia, Brucellosis, Q-Fever, 
Venezuelan Equine Encephalitis, Plague, Psittacosis, and 
Yellow Fever vaccines.  However, the Board finds that the 
submitted articles are general in nature and that they do not 
reasonably approximate the clinical findings in the veteran's 
case.  Specifically, the veteran was exposed to specific 
vaccines during his service, and the Board has determined 
that the veteran had an acute episode of a situational 
anxiety state in October 1969.  There is no medical evidence 
that this condition reappeared during his remaining two years 
(approximately) of service.  The first post-service medical 
evidence of an acquired psychiatric condition is dated in 
July 1987, and therefore comes at least 15 years after 
separation from service.  In summary, there is nothing in the 
submitted materials approximating this fact pattern.  The 
Board therefore finds that this material does not contain 
persuasive medical evidence demonstrating a causal 
relationship between this veteran's service and his major 
depression with generalized anxiety disorder.  See e.g., 
Sacks v. West, 11 Vet. App. 314 (1998) (journal or treatise 
evidence insufficient to establish a well grounded claim 
where, standing alone, it does not discuss generic 
relationships with a "degree of certainty" such that, under 
the facts of a specific case, there is at least a plausible 
causality based upon objective facts rather than on 
unsubstantiated medical opinion).  Accordingly, the veteran's 
claim for service connection for major depression with 
generalized anxiety disorder must be denied.

In reaching this decision, the Board has considered the 
veteran's written statements, as well as the lay statements 
of his family members, submitted in support of his arguments 
that he has the claimed condition as a result of his service.  
However, to the extent that the veteran's statements 
represent evidence of continuity of symptomatology, without 
more his statements and the lay statements are not competent 
evidence of a nexus between the claimed condition and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as a diagnosis or opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Accordingly, the veteran's claim 
must be denied. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for major depression with generalized 
anxiety disorder is denied.



		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 


